Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. 
	Claim 1 is allowed because the closest art Parks et al. (US 20160241890 A1), which teaches Parks teaches de-jitter and rearranging respective transmit time times by using a butter ([0348]), fail to anticipate or render obvious a method for multiplexing VBR media streams into a statistically multiplexed media stream by rearranging respective transmit time times of select packets in select ones of the encoded media streams when a total group bandwidth available on a transmission channel over which the multiplexed media stream is to be transmitted is insufficient less than a sum of bandwidths of the encoded media streams because of the jitter and de-jitter process experienced by the media streams, the rearranging being performed without exceeding a maximum bit rate at which each individual encoded media stream is configured, the rearranging causing the bandwidth of the multiplexed media stream to be less than or equal to the total group bandwidth of the transmission channel; in combined with all limitations specified in claim 1.
	Independent claims 8 and 15 are allowed because each of them has similar subject matter as claim 1. 
	Dependent claims are allowed because they depend on independent claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

/JIANYE WU/Primary Examiner, Art Unit 2462